Citation Nr: 1433162	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from November 1958 to August 1963.  He died in May 2006.  The appellant in this matter is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board or BVA) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction over the matter resides with the St. Louis, Missouri, RO.

The appellant testified before the undersigned Veterans Law Judge in May 2012.  A transcript of that proceeding has been associated with the claims file.  In July 2012, the Board remanded the claim for additional development.

In May 2014, the Board granted a motion for additional time (30 days) for the appellant to review requested documents.  The case was held in abeyance for the allotted period, and no additional evidence was submitted. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although any further delay is regrettable, the Board finds that a remand is necessary for additional development.

First, in its July 2012 remand, the Board specifically requested that the AOJ "obtain a copy of all signed consents, to specifically include for the surgery performed, for all procedures conducted during the May 2006 hospitalization."  However, a review of the claims file-including over 1,000 pages of CAPRI records on Virtual VA-is absent for a copy of the informed consent forms that were referenced in May 5, 2006 and May 12, 2006 VA treatment records pertaining to the Veteran's procedures.  Although a July 2012 VA Memorandum from the Appeals Management Center (AMC) to the Rating Board asked for copies of the signed consents, there is no mention of what attempts, if any, were made to obtain them.  Accordingly, further development must be made on remand.  Stegall v. West, 
11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).

Additionally, there are two conflicting opinions as to whether the Veteran's death was the result of an event not reasonably foreseeable.  The April 2007 VA examiner gave a favorable opinion, stating that the "Veteran's death was the result of an event that could not reasonably have been foreseen or anticipated by a competent and prudent health care provider."  However, the most recent July 2012 VA opinion was unfavorable, stating that "[i]n the setting of the Veteran's severe emphysema, status/post right lung transplant, on immunosuppressing with a left lung upper lobe non-small cell cancer, and the Veteran's other health problems, including chronic kidney disease, the outcome was not an event not reasonably foreseeable."  Unfortunately, neither opinion is accompanied by an adequate rationale that addresses the pertinent facts of this case, some of which will be reiterated below in the remand portion for ease of reference.  

Accordingly, another opinion is required on this matter.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of all signed consents, to specifically include for the surgery performed, for all procedures conducted during the Veteran's May 2006 hospitalization.  If such records are unavailable, the claims file should be clearly documented to that effect, and the appellant must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain an opinion from an appropriate VA medical professional with knowledge of infectious diseases who does not work at the Madison or Marion VA facility.   The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner.

The examiner must address the following questions:

(a) Whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider by proceeding with the Veteran's lung surgery following the discovery of the presence of lung infection (mucormycosis) and/or unavailability of posacanozole in an immunocompromised patient.

With respect to the presence of mucormycosis, the examiner must specifically discuss (1) the positive evidence of mucormycosis prior to surgery on May 12, 2006, (2) the post-surgical May 16, 2006 VA treatment report noting the fact that mucurmycosis "grew from the bacteria plates, not the fungal cultures . . . [which] is typical for Mucur since it is fragile and is destroyed by homogenization," and (3) the appellant's assertions as a nurse that it was inappropriate to proceed with the surgery due to the infection (see Hearing Transcript).

With respect to the unavailability of prosacanozole, the VA examiner must specifically discuss the following:  (1) the risks associated with the available posacanozole alternative of Ambisome (Liposomal Ampho B), which include kidney failure and liver toxicity pursuant to a May 9, 2006 VA treatment note, (2) the May 8, 2006 infectious disease note that stated that "this is a serious lung infection in an immunocompromised host.  Fortunately, we have a new anti-fungal, posaconazole, which is very active against these infections . . . he can go to surgery by Friday as this will give him sufficient time to reach steady state levels of the posaconazole and being to suppress this infection;" and (3) reports that the Veteran's post-surgery renal failure and alarming rise in creatinine may be Ambisome-related (see e.g. May 15 and 18, 2009 VA treatment reports).

(b) Whether any of the Veteran's the post-surgical problems (including infection, mucormycosis, kidney problems, sepsis, hypoxemia, respiratory failure, and ultimate death) were the result of an event not reasonably foreseeable.  In this regard, the examiner must assess whether a reasonable health care provider would have considered these results an ordinary risk of treatment.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



